Lehman, J.
The plaintiff sues for loss of baggage delivered to the defendant. At the trial, it appeared that the plaintiff, at her residence, delivered the baggage to the defendant to be transferred to the Grand Central station, and received a coupon check for identification marked: “ Claim Coupon No. 5947.” On the reverse side there was the clause: “ It is agreed by the person receiving coupon receipt, that he, for himself or as agent of the owner of the article shipped, will limit the value of the same to twenty-five dollars.”
The trial court held that this limitation was binding on the plaintiff. It does not appear that the plaintiff knew of this limitation or, as a reasonable person, should be presumed to have examined the coupon to see exactly what was printed upon it. Scofield v. May, 62 Misc. Rep. 243.
*327The judgment should be reversed and a new trial ordered, with costs to appellant to abide event.
Dayton and Seabury, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.